--------------------------------------------------------------------------------

Exhibit 10.1

 
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AGREEMENT


This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (this
“Agreement”) entered into and effective as of April 5, 2007, by and among
Angelica Corporation, a Missouri corporation (“Borrower”), LaSalle Bank National
Association (“LaSalle”), as Administrative Agent (“Administrative Agent”), and
LaSalle and the other lenders listed on the signature page hereto (the
“Lenders”).


Recitals:


A.
Borrower, Administrative Agent and Lenders are party to that Second Amended and
Restated Loan Agreement dated as of November 30, 2005, and as amended by that
certain First Amendment to Second Amended and Restated Loan Agreement dated as
of July 28, 2006 (as amended from time to time, the “Original Loan Agreement”).
   
B.
Administrative Agent, the Lenders and Borrower have agreed to the provisions set
forth herein on the terms and conditions contained herein.





Agreement


Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and the Lenders hereby agree as follows:


1. Definitions. All references to the “Agreement” or the “Loan Agreement” in the
Original Loan Agreement and in this Agreement shall be deemed to be references
to the Original Loan Agreement as it may be amended, restated, extended,
renewed, replaced, or otherwise modified from time to time. Capitalized terms
used and not otherwise defined herein have the meanings given them in the
Original Loan Agreement.


2. Effectiveness of Agreement. This Agreement shall become effective as of the
date first written above, but only if this Agreement has been executed by
Borrower, Administrative Agent and the Lenders, and only if all of the documents
listed on Exhibit A to this Agreement have been delivered and, as applicable,
executed, sealed, attested, acknowledged, certified, or authenticated, each in
form and substance satisfactory to Administrative Agent and the Lenders.


3. Consent. For all periods prior to the date of this Agreement, the
Administrative Agent and the Lenders hereby consent to the following being added
to EBITDA: for the period for which EBITDA is being calculated, non-cash charges
of any share-based compensation awards, to the extent such non-cash charges were
expensed in accordance with SFAS 123R or are required to be shown as an expense
in any financial statements for periods prior to the effective date of SFAS
123R.


4. Reduction of Aggregate Revolving Commitment. Borrower has previously provided
written notice to the Administrative Agent and the Lenders that it desires to
reduce the Aggregate Revolving Loan Commitment by Twenty Five Million Dollars
($25,000,000) from One Hundred Fifty Million Dollars ($150,000,000) to One
Hundred and Twenty Five Million Dollars ($125,000,000). The Borrower, the
Administrative Agent and the Lenders hereby agree that, effective on the date
hereof, the Aggregate Revolving Loan Commitment shall be One Hundred and Twenty
Five Million Dollars
 
 

--------------------------------------------------------------------------------


 
($125,000,000), and each Lender’s Revolving Loan Commitment shall be
automatically reduced by such Lender’s pro-rata share of the reduction of the
Aggregate Revolving Loan Commitment. Borrower shall pay to the Administrative
Agent on the date hereof any payment on the Aggregate Revolving Loan required as
a consequence of the foregoing reduction, including, principal, interest and
LIBOR breakage fees (if any).


5.
Amendments.  



5.1.  Base Rate Revolving Margins and LIBOR Revolving Margins.  Effective on the
date of this Agreement, the table in Section 4.6 of the Original Loan Agreement
is deleted in its entirety and replaced with the following:


“If the ratio of
Borrower’s Funded
Indebtedness to
EBITDA (for the four
fiscal quarter period of
Borrower most recently
ended) is
LIBOR
Revolving
Margin
Base Rate
Revolving
Margin
Unused
Fee Rate
Reference
Level
greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
2.000%
0.000%
0.250%
III
greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
1.750%
0.000%
0.250%
II
less than 2.50 to 1.00
1.500%
0.000%
0.250%
I”



5.2. Definition of EBITDA. The definition of EBITDA in Section 14.1 of the
Original Loan Agreement is deleted in its entirety and replaced with the
following:


“EBITDA means, with respect to any fiscal period of Borrower, the consolidated
Net Income of the Borrower and its Subsidiaries for such fiscal period, as
determined in accordance with GAAP and reported on the Financial Statements for
such period, plus, only to the extent deducted from Net Income in accordance
with GAAP (i) without duplication, the sum of (A) Interest Expense in such
period, (B) income tax expense accrued for in such period, (C) amortization of
goodwill and other intangible assets and depreciation expense taken or accrued
for in such period, (D) any extraordinary non-cash loss in such period whether
incurred or accrued for, (E) any losses from discontinued operations, (F) 
non-cash charges for the impairment or disposal of long lived assets, goodwill,
and other intangible assets, (G) solely for purposes of Section 14.2 and Section
14.3 of this Agreement (and for no other purpose, including, without
limitations, the calculations in Section 4.6 and Section 5.1 of this Agreement),
the Special Additions, and (H) non-cash charges of any share-based compensation
awards, to the extent such non-cash charges were expensed during such period in
accordance with SFAS 123R or are required to be shown as an expense in any
financial statements for periods prior to the effective date of SFAS 123R, minus
(ii) the sum of, without duplication, (A) any extraordinary income/gain in such
period whether incurred or accrued for, and (B) any income from discontinued
operations.”
 


2

--------------------------------------------------------------------------------


 
5.3. Maximum Ratio of Funded Indebtedness to EBITDA.  Effective on the date of
this Agreement, the table in Section 14.3 of the Original Loan Agreement is
deleted in its entirety and replaced with the following:


“Four fiscal quarter period ended on or
most recently before the following dates:
Maximum Ratio of Funded
Indebtedness to EBITDA
April 30, 2007, and each July 31, October 31,
January 31 and April 30 thereafter
3.50:1.00”



5.4. Exhibit 3.  Effective on the date of this Agreement, Exhibit 3 to the
Original Loan Agreement is deleted and replaced with the Exhibit 3 attached
hereto.


6. Patriot Act Notification.  Administrative Agent, each Lender and LaSalle (for
itself and not on behalf of any other party) hereby notifies the Borrower and
each other Covered Person that, pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower and each other Covered Person, which information includes the name and
address of the Borrower and each other Covered Person and other information that
will allow Administrative Agent, such Lender or LaSalle, as applicable, to
identify the Borrower and each other Covered Person in accordance with the Act.


7. Representations and Warranties of Borrower.  Borrower hereby represents and
warrants to Administrative Agent and the Lenders that (i) Borrower’s execution,
delivery and performance of this Agreement has been duly authorized by all
requisite action of Borrower, (ii) no consents are necessary from any third
parties for Borrower’s execution, delivery or performance of this Agreement,
(iii) this Agreement, the Loan Agreement, and each of the other Loan Documents,
constitute the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their terms, except to the extent that the
enforceability thereof against Borrower may be limited by bankruptcy, insolvency
or other laws affecting the enforceability of creditors rights generally or by
equity principles of general application, (iv) except as disclosed on the
supplemental disclosure schedule attached hereto as Exhibit B, all of the
representations and warranties contained in Section 10 of the Loan Agreement are
true and correct with the same force and effect as if made on and as of the date
of this Agreement, (v) after giving effect to this Agreement, there is no
Existing Default, (vi) since the Effective Date, except for amendments to the
Borrower's bylaws (a) setting the date of the Borrower's annual meeting, and (b)
allowing Borrower to issue uncertificated shares of stock so as to be eligible
to participate in the Direct Registration System as required by Securities and
Exchange Commission rules, there have been no change or modification to the
Charter Documents of Borrower or any other Covered Person, (vii) since the date
of the Initial Financial Statements, there has been no change in the financial
condition or business operations of Borrower or any other Covered Person which
could reasonably be expected to result in a Material Adverse Effect, (viii)
there are no proceedings of any kind, pending or threatened against Borrower or
any other Covered Person, which could reasonably be expected to result in a
Material Adverse Effect, and (ix) there are no Security Interests with respect
to the Borrower or its assets, except for Permitted Security Interests.


8. Reaffirmation.  Borrower hereby represents, warrants, acknowledges and
confirms that (i) the Loan Agreement and the other Loan Documents remain in full
force and effect, (ii) Borrower has no defenses to its obligations under the
Loan Agreement and the other Loan Documents, and (iii) Borrower has no claim
against Administrative Agent or any Lender arising from or in connection with
the Loan Agreement or the other Loan Documents and any such claim is hereby
irrevocably waived and released and discharged forever.




3

--------------------------------------------------------------------------------


 
9. Governing Law.  This Agreement has been deemed to be executed and delivered
in Chicago, Illinois, and shall be governed by and construed under the laws of
the State of Illinois without giving effect to choice or conflicts of law
principles thereunder.


10. Section Titles.  The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Agreement.


11. Counterparts; Facsimile Transmissions.  This Agreement may be executed in
one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.


12. Incorporation By Reference.  Administrative Agent, the Lenders and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Agreement by this reference.


13. Fees and Expenses.  Borrower shall promptly pay to Administrative Agent all
fees, expenses and other amounts owing to Administrative Agent under the Loan
Agreement and the other Loan Documents, including, without limitation, all fees,
costs and expenses incurred by Administrative Agent in connection with the
preparation, negotiation, execution, and delivery of this Agreement.


14. Notice—Oral Commitments Not Enforceable.  Nothing contained in the following
notice shall be deemed to limit or modify the terms of the Loan Documents:


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT COMPANY (BORROWER) AND
THE BANK (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS THE
COMPANY (BORROWER) AND THE BANK (CREDITOR) REACH COVERING SUCH MATTERS ARE
CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.


Borrower acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Borrower, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.


15. Statutory Notice-Insurance.   The following notice is given pursuant to
Section 10 of the Collateral Protection Act set forth in Chapter 815 Section
180/1 of the Illinois Compiled Statutes (1996); nothing contained in such notice
shall be deemed to limit or modify the terms of the Loan Documents:


UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS




4

--------------------------------------------------------------------------------


INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE COVERAGE THAT WE
PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT IS MADE AGAINST
YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY INSURANCE
PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE OBTAINED
INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR THE
COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING
THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.


{remainder of page intentionally left blank; signature page immediately follows}


5

--------------------------------------------------------------------------------



  IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.


 
  ANGELICA CORPORATION, a Missouri corporation, as Borrower

  By:
/s/ James W. Shaffer
 
Name:   James Shaffer
Title:   Vice President & Chief Financial Officer
 
 
 
 
 
 
 
 
LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
 
 
 
  By:
/s/ Margaret C. Dierkes
 
Name:  Margaret C. Dierkes
Title:   First Vice President
 
 
 
 
 
 
 
 
WELLS FARGO BANK, N.A., a Lender
 
 
 
 
  By:
/s/ Beth A. Tiffin
 
Name:   Beth A. Tiffin
Title:   Vice President
 
 
 
 
 
 
 
 
UMB BANK, NATIONAL ASSOCIATION, a Lender
 
 
 
  By:
/s/ Cecil G. Wood
 
Name:   Cecil G. Wood
Title:   Executive Vice President
 
 
 
 
 
 
 
 
REGIONS BANK, a Lender
 
 
 
 
  By:
/s/ Daniel R. Kraus
 
Name:   Daniel R. Kraus
Title:   Vice President
 
 
 
 
 
 
 
 
NATIONAL CITY BANK, N.A. formerly known as National City
Bank of the Midwest, a Lender
 
 
 
  By:
/s/ S. Farris Tzinberg
 
Name:   S. Farris Tzinberg
Title:   Vice President
 
 

 
 
6

--------------------------------------------------------------------------------



ACKNOWLEDGED AND AGREED TO AS OF April __, 2007:
 
 
 
ANGELICA TEXTILE SERVICES, INC., a New York corporation
 
 
 
  By:
/s/ James W. Shaffer
 
Name:   James Shaffer
Title:   Vice President
 
 
 
 
 
 
 
 
ANGELICA TEXTILE SERVICES, INC., a California corporation
 
 
 
 
  By:
/s/ James W. Shaffer
 
Name: James Shaffer
Title: Vice President
 
 
 
 
 
 
 
 
SOUTHERN SERVICE COMPANY, a California corporation
 
 
 
  By:
/s/ James W. Shaffer
 
Name:   James Shaffer
Title:   Vice President
 
 
 
 
 
 
 
 
ANGELICA REALTY CO., a California corporation
 
 
 
  By:
/s/ James W. Shaffer
 
Name:   James Shaffer
Title:   Vice President
 
 
 
 
 
 
 
 
THE SURGIPACK CORPORATION, a Massachusetts corporation 
     
  By:
/s/ James W. Shaffer
 
Name:   James Shaffer
Title:   Vice President
 
 
 
 
 
 
 
 
ROYAL INSTITUTIONAL SERVICES, INC., a Massachusetts corporation
 
 
 
  By:
/s/ James W. Shaffer
 
Name:   James Shaffer
Title:   Vice President
 
 

 
 
7

--------------------------------------------------------------------------------


Exhibit A


Documents and Requirements






1.
Second Amendment to Second Amended and Restated Loan Agreement.







8

--------------------------------------------------------------------------------


Exhibit B


Disclosure Schedule (Supplemental)
Section 10.35 of the Disclosure Schedule (Real Property) is further amended by
deleting the following real property which was sold by Borrower:


Rosedale1 
650 Rosedale Ave.
St. Louis, MO
(Real Estate)


1 Subject to long-term lease to Bi-State Development Agency




Section 10.37 of the Disclosure Schedule (Chief Place of Business; Locations of
Collateral) is amended as follows:



 
10.37.1
Location of chief executive office and principal places of business is amended
to read as follows solely to reflect the change in the street name of Borrower’s
Alpharetta, Georgia location:



424 S. Woods Mill Road
Suite 300
Chesterfield, MO 63017


1105 Lakewood Parkway, Suite 210
Alpharetta, GA 30004



 
10.37.2
Location of books and records is amended to read as follows solely to reflect
the change in the street name of Borrower’s Alpharetta, Georgia location:



424 S. Woods Mill Road
Suite 300
Chesterfield, MO 63017


1105 Lakewood Parkway, Suite 210
Alpharetta, GA 30004



 
10.37.3
Location of Collateral is further amended by deleting the following location

which was sold by Borrower:


Rosedale1
650 Rosedale Ave.
St. Louis, MO
(Real Estate)




 


 

--------------------------------------------------------------------------------

 
1 Subject to long-term lease to Bi-State Development Agency

9

--------------------------------------------------------------------------------


EXHIBIT 3
 
LENDERS’ COMMITMENTS AND PRO-RATA SHARES
 
LENDER
TOTALS
REVOLVING LOAN COMMITMENT
PRO-RATA SHARES
LaSalle Bank
National
Association
$39,583,333.34 
$39,583,333.34 
31.666666667% 
Wells Fargo
Bank, N.A.
$27,083,333.34 
$27,083,333.34 
21.666666667% 
UMB Bank,
National
Association
$24,166,666.66 
$24,166,666.66 
19.333333333% 
Regions Bank
$19,166,666.66 
$19,166,666.66 
15.333333333% 
National City
Bank, N.A.
$15,000,000.00 
$15,000,000.00 
12.000000000% 
       
AGGREGATES
$125,000,000.00 
$125,000,000.00 
100.000000000% 





10



 